Detailed Office Action

1.	This communication is being filed in response to the submission having a mailing date of (12/27/2021) in which a (3) month Shortened Statutory Period for Response has been set.

                                                   Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                             Acknowledgements

3.	Upon entry, claims (1 -2, 5 -14, 17 -20) remain pending on this application, of which claims (1, 5, 6, 13, 17, 18, 20) have been amended. Claims (3, 4, 15, 16) were cancelled.

3.1.	The undersigned thanks Atty Y. Choi (Reg. No. 43,324) for the cooperation expediting the case, and for the new list of amendments provided received on (12/27/2021). 

3.3.	In view of the new amendments provided, the previous rejection under 35 USC 103 is withdrawn herein, and a new Notice of allowance appears as following:

              Notice of Allowance

4.       The Examiner considers that the case has now been placed in conditions for allowance, and therefore a Notice of Allowance on claims (1, 4, 15. 21 -37) appears as following:

4.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

5.       The following is the Examiners statement of reasons for allowance:

5.1.    The three (3) Independent claims (1, 13, 20) on record, is/are drawn to a particular technique for deriving intra prediction as illustrated in at least Figs (12 -13) as part of the codec ecosystem shown in at least Figs (1 -3), and able to: 
wherein based on a case where the left mode and the upper mode are not the same and the left mode and the upper mode are a planar mode or a DC mode, respectively, the left mode or the upper mode, which is the DC mode, is derived as one of candidate intra prediction modes in the MPM list, and
a vertical intra prediction mode, a horizontal intra prediction mode, an intra prediction mode having a mode number of (mode number of the vertical intra prediction mode - 4), and 
an intra prediction mode having a mode number of (mode number of the vertical intra prediction mode + 4) are further derived as the candidate intra prediction modes in the MPM list, 
wherein the candidate intra prediction modes in the MPM list are represented by index values, and
wherein the DC mode is related to a first index value in the MPM list, 
the vertical intra prediction mode is related to a second index value in the MPM list, 
the horizontal intra prediction mode is related to a third index value in the MPM list, 
the intra prediction mode having a mode number of (mode number of the vertical intra prediction mode - 4) is related to a fourth index value in the MPM list, and 
the intra prediction mode having a mode number of (mode number of the vertical intra prediction mode + 4) is related to a fifth index value in the MPM list.

5.2.    The below group of Prior art (PA) presented on record (see Section 6), fails to fairly disclose and/or suggest the above amended claim construction of claims (1, 13 and 20), and the particularities of the intra-prediction feature (see section (5.1), having no analogous in the Art at the time the invention was made/filed, and is/are therefore to be considered a novelty.

5.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

5.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     Prior Art Citations

6.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

6.1.	Patent documentation:

US 10,965,940 B2		Li; et al.		H04N19/593; H04N19/176; H04N19/70; 
US 10,931,943 B2		Li; et al.		H04N19/70; H04N19/105; H04N19/132; 
US 10,771,778 B2		Zhao; et al.		H04N19/463; H04N19/103; H04N19/11; 
US 10,531,084 B2		Yoo; et al.		H04N19/593; H04N19/107; H04N19/11; 

6.2. Non-Patent documentation: (recorded on file.)

_ A simple 6 MPM list with truncated binary coding for non MPM signaling; 2018.
_ Versatile Video Coding Draft 2- Bross - 2018 
_ Multiple Direct Modes for chroma intra coding; Zhang – 2017.  
_ Neighbor based intra most probable modes list derivation; Seregin – 2016. 
_ The Most Probable Mode Signaling for Luma; Guo – 2011. 

                                                           CONCLUSIONS

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481